Daly, J.
There is no ground for interfering by injunction to restrain the prosecution of the suit in the marine court. If *665there are prior liens sufficient to absorb the funds remaining in the hands of the owner, it is a good defence to that suit. It was a defence under the former lien law, and must equally be a defence under the present act. If the existence of prior liens is set up as a bar to an action brought for the enforcement of a subsequent lien, the claimant in that action may deny their validity, (a) and if he succeeds in impeaching them, take judgment for the amount of his lien, if there is a sufficient fund in the owner’s hands, or, if not, a judgment to the extent of that fund. In certain cases, it may be necessary to institute a suit in this court in the nature of a bill of inter-pleader to adjust the rights of the respective claimants; but such is not the nature of the present suit. It is brought for the purpose of obtaining an injunction to restrain the further prosecution of the suit below; and as the facts set up in the complaint are available as a defence in that suit, the application for the injunction must be denied, and the present action dismissed.
Ordered accordingly.